ORDER
San Juan, Puerto Rico, April 11, 1969
In view of the complaint filed against attorneys Harvey B. Nachman and Stanley L. Feldstein, and after examining the Report of the Solicitor General and the record of the investigation performed by him in relation to the actions of said attorneys, the Solicitor General is ordered to file in this Court the corresponding complaint against the aforementioned attorneys.
It was so agreed by the Court as witnesses the signature of the Chief Justice, who dissented. Mr. Justice Hernández Matos, Mr. Justice Santana Becerra, and Mr. Justice Rigau also dissented. Mr. Justice Hernández Matos and Mr. Justice Santana Becerra shall express the grounds for their dissent in an explanatory vote. The Chief Justice will also do it, if he considers it necessary. Mr. Justice Blanco Lugo reserved the right to express, in a separate opinion, the grounds to support the propriety of this order.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquín Berríos

Clerk